December 30, 1938, at about 5:30 p.m., plaintiff, a minister of the gospel, was operating his automobile on US-12 in a westerly direction *Page 220 
towards Benton Harbor and defendant's tractor and trailer was traveling in an easterly direction on the same road. Plaintiff had left Detroit in the forenoon of that day. The road was slippery and wet. Some snow was banked along the roadside to a depth of approximately four inches. A collision occurred between these two vehicles at a point about 300 feet east of the intersection of US-12 and the Niles-Watervliet road. Plaintiff's car was damaged and plaintiff suffered personal injuries. Plaintiff brought suit. The cause was tried, resulting in a verdict for plaintiff in the amount of $1,592, but by order of the court a new trial was granted unless plaintiff filed a remittitur of all in excess of $1,200. The remittitur was filed and judgment entered in favor of plaintiff in the sum of $1,200.
Defendant appeals and contends that the trial court was in error in denying his motion for a directed verdict on the ground that plaintiff was guilty of contributory negligence. First, we shall examine the correctness of the trial court's ruling upon this motion.
Citation of authority is unnecessary to sustain the principle that on such motions the evidence of plaintiff must be accepted in its most favorable light.
Plaintiff testified that as he reached the crest of a hill on highway US-12 he saw defendant's tractor and trailer approaching from the west and about 100 feet away; that when he was about 50 feet from defendant's vehicle, he first saw that it was over on plaintiff's side of the road, it was "cutting the curve;" that he (plaintiff) did everything he could to avoid a collision; that he went off the highway to his right and into the snow, but was unable to avoid a collision owing to the fact that defendant's tractor and trailer occupied too much of plaintiff's portion of the highway. *Page 221 
In Frary v. Grand Rapids Taxicab Co., 227 Mich. 445, we said:
"In cases of this character it should be made very plain by the proofs that the conduct of the plaintiff was negligent before his conduct is declared to be negligent as a matter of law."
And in Flynn v. Kramer, 271 Mich. 500, 505, we said:
"It is an impossibility to lay down precise rules by which we may measure all acts of contributory negligence."
We cannot say as a matter of law that plaintiff was guilty of contributory negligence. There was some evidence produced by plaintiff which, if true, made the question one for a jury to determine.
Defendant next urges that the trial court erred in failing to grant the motion for a new trial on the ground that the verdict was against the great weight of the evidence and for the further reason that the testimony of a physician, who examined plaintiff for the purpose of testifying at the trial and not for treatment, was admitted in evidence.
Defendant contends that the collision occurred within the city limits of Watervliet; that near the eastern limits of the city US-12 descends into a valley; that the physical condition of the road was such that plaintiff could not see into the valley until he reached the crest of the hill; that defendant's truck was proceeding at a slow rate of speed; that plaintiff lost control of his car and zigzagged from side to side; and that at the time of the collision, defendant's truck was on its right side of the highway and had not as yet reached the curve.
Dale Hourigan, the driver of the truck and witness for the defendant, testified that at the time of the collision his truck was traveling at the rate of *Page 222 
15 miles per hour; that the entire outfit was to the right of the center line of the pavement; that as he was going down the grade, plaintiff's car was coming down the other grade; that plaintiff's car dropped off the northerly edge of the pavement, then came back on the pavement and began sliding back and forth; that the trailer was hit in the left rear trailer wheels; and that at the time of the collision, defendant was coming through the curve.
Laurence Gilson, a helper to Mr. Hourigan and a witness produced by the defendant, testified that he was on the truck at the time of the collision; that the paved portion of the highway was 20 feet wide; that the truck stopped at the stop light 400 feet west from the place where the collision occurred; that the truck was traveling at the rate of 15 miles per hour and plaintiff was traveling at the rate of 30 miles per hour; that plaintiff shot off to his right of the highway and then came quickly to the left, then went over to his right and back to his left; that when plaintiff crossed the center line of the highway a second time, the collision occurred; and that at the time of the collision, the tractor and trailer were on its proper side of the highway on the curve.
John Brown, an employee of the State highway department and witness for the defendant, testified that he was 300 feet from the place where the collision occurred; that he heard the cars come together; that the truck hadn't reached the curve; that the tracks made by plaintiff's car left the right lane and went across the center and on the left lane and back to the right again, then straddle the center line; and that the trailer did not cross the center line of the highway.
Ignatious Strempki, a blacksmith and a witness produced by the defendant, testified that he lives *Page 223 
about 50 feet from the point where the collision occurred; that on the day in question, there was some snow on the side of the road and the sidewalk; that he heard the crash and saw the truck standing on its proper side in the highway; that the tracks made by plaintiff's car were plainly visible, were about 25 feet long, and were like a snake, went to the sidewalk and from the sidewalk ran straight to the car; and that it was 100 feet west from the curve to the accident.
Frank Breed, an electrician and a witness for the defendant, testified that he is a resident of Watervliet; that he heard the crash and saw the truck on its proper side of the highway; that the curve in the highway is about 100 feet east from where the collision occurred; and that the tracks made by the truck and trailer were on the south side of the center line of the highway.
George Strong, a member of the State police and a witness produced by the defendant, testified that it appeared that the accident happened about 75 to 100 feet west of the curve; and that plaintiff's car had passed through the curve.
Chester Emmons, a member of the State police, testified that he arrived after the accident happened; that he located the point where the collision occurred; and that it was approximately 75 feet west of the curve.
Opposed to this testimony is the testimony of plaintiff who testified that the collision occurred while the truck was rounding the curve and that, while doing so, crossed the center line of the highway.
On the question of whether a new trial should be granted, we have in mind, as was said in Brown v. Railroad Co., 183 Mich. 574,585, "While the mere number of witnesses contradicting plaintiff's testimony *Page 224 
is not conclusive, yet it is a fact which should not be lost sight of."
In Patterson v. Thatcher, 273 Mich. 597, we said:
The jury weighs the evidence, it is true, but upon review, under the allegation that the verdict rendered is against the weight of the evidence, we examine the record and determine whether the verdict is so contrary to the great weight of the evidence as to disclose an unwarranted finding. We may disagree with the finding but such alone is not the test for our finding must be an apparent disregard by the jury of due consideration of the evidence as a whole."
In Crippen v. Chatterton, 228 Mich. 532, we held that evidence sufficient to take the case to the jury is not the test. In the case at bar, the testimony of disinterested witnesses is that the tracks of the tractor and trailer were at all times on the right or south side of the highway. Their testimony as to the position of the vehicles at the time of the collision is so contrary to the testimony of plaintiff that we are constrained to hold that the verdict is against the great weight of the evidence; and that a new trial should be granted.
The judgment should be reversed and a new trial granted, with costs to defendant.
BOYLES, WIEST, and BUTZEL, JJ. concurred with SHARPE, C.J. *Page 225